                                                                                             FILED
                                                                                    2020 Mar-12 AM 11:30
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

MARK DAVID ARCHER,                          )
                                            )
       Petitioner,                          )
                                            )
v.                                          )   Case No.: 5:17-cv-00250-KOB-SGC
                                            )
WARDEN DEWAYNE ESTES, et al.,               )
                                            )
       Respondents.                         )

                               MEMORANDUM OPINION

      On February 11, 2020, the magistrate judge entered a report, recommending

this petition for writ of habeas corpus, filed pursuant to 28 U.S.C. § 2254, be

dismissed without prejudice because it is successive and lacks the requisite appellate

court authorization.   (Doc. 36).    The magistrate judge further recommended a

certificate of appealability be denied. Although the parties were advised of their right

to file specific written objections within fourteen days, the court received no

objections.

      After careful consideration of the record in this case and the magistrate judge’s

report, the court ADOPTS the report of the magistrate judge and ACCEPTS her

recommendation. In accordance with the recommendation, the court finds the

petition is due to be dismissed without prejudice because it is successive and lacks

the requisite appellate court authorization. The court further finds a certificate of
appealability is due to be denied.

      A separate order will be entered.

      DONE and ORDERED this 12th day of March, 2020.



                                      ____________________________________
                                      KARON OWEN BOWDRE
                                      UNITED STATES DISTRICT JUDGE




                                          2
